PD-0529-15
                                NO.   05-14-01241-CR

                       IN THE COURT OF CRIMINAL APPEALS


                                      AUSTIN TEXAS             RECEIVED IN
                                                             COURT OF CRINBNAl APPEALS

                                 TERRY WAYNE LEE                  MAY 06 2015
                                          V.
                                                               Abel Acosta, Clerk
                                THE STATE OF TEXAS


                            _                                          RLED |N

                        FROM APPEAL NO. 05-14-01241-CR        C0URT 0F CR'M'NAL APPEALS
                            TRIAL CAUSE NO. 41709
                                                 „,™                 NAY 06 2B15
                                                                     [IM1

                             grayson county texas                  fifoe\ Acosta, Clerk



 FIRST MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE JUDGES OF THE' COURT OF CRIMINAL APPEALS:

Comes now, Terry Wayne Lee, pro se petitioner, and files this Motion For

Extension Of Time To File Petition For Discretionary Review. In support of this
motion, Petitioner would show the following:

                                           I.


Petitioner was convicted in the 397th Judicial District Court of Grayson County,
Texas of the offense of Murder in cause number 41709 styled The State of Texas

vs. Terry Wayne Lee. Petitioner filed a Chapter 64 Motion For Testing Of

Forensic DNA evidence secured in relation to this conviction. After the trial

court denied said motion Petitioner appealed to The Fifth Supreme Judicial
Court of Appeals in Dallas, Texas      which affirmed the trial court's denial

on April 14, 2015.

                                          II.


The present deadline for filing the Petition For Discretionary Review is May 14,
2015. Petitioner has not requested any extensions prior to this request.
                                     III.




Petitioner's request for an extension is based on the following facts;

Petitioner was not informed of the Court of Appeals decision in affirming the

trial court's denial until April 27, 2015. Since that time   Petitioner has been

attempting to gain legal representation in this matter. My attorney Barrett

Keith Brown, has informed him he will not file the petition for discretionary

review. Petitioner asks for an extension of thirty (30) days to file this

petition.

WHEREFORE, Petitioner prays this Court grant this motion and extend the dead

line for filing this petition for discretionary review in case No. 05-14-01241-CR

to June 13,   2015.


                                                       Respectfully submitted,



                                                                            %SL?_
                                                       Terry Wayne Lee, pro se




                            CERTIFICATE OF SERVICE


I certify that a true and correct copy of the above first motion for extention

of time to file petition for discretionary review has been forwarded by U.S.

mail, postage prepaid, first class, to the attorney representing the State;

Karla Baugh Hackett, 200 S. Crockett Street, Sherman, TX 75090 and to the

State Prosecuting Attorney, P.O. Box 12405, Austin, TX 78711 on this the

T   day of May 2015.


                                                        Terry Wayne Lee, pro se
I, Terry Wayne Lee TDCJ #663056, being presently incarcerated in the Powledge

Unit of the Texas Department of Criminal Justice in Anderson County Texas do

verify and declare under the penalty of perjury that the statements contained

in this motion for extension of time to file petition for discretionary review
are true and correct. Executed on this 4th day of May 2015.


                                                       Terry Wfcyne Lee, pro se